RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-14-00278/00279-CR

Style: The State of Texas V. Jarquis D. Jackson

County: Dallas

Published: No

Case Disposition & Date: Reversed and Remanded 1/21/15

Description/Subject of Case: Unlawfully carrying a weapon and possession of marijuana

RECOMMENDATION: [XX] Destroy                               [] Retain (Keep only opinions that fall under archive
                                                retention criteria - see list below)


[]      The sentence imposed in the criminal case is more than 20 years confinement. (In the event
        there are companion cases, if the sentence in any case is more than 20 years, the records of
        all companion cases must be retained.)

[ ]     The case involves a sex offense and the defendant is sentenced to the penitentiary for that
        offense.

[ ]     The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64
        of the Texas Code of Criminal Procedure and the record of an appeal of the underlying
        conviction was or would have been designated for retention (i.e., sentence(s) more than 20
        years confinement; sex offense in which defendant sentenced to prison).

[ ]     The opinion in the case is published.

[ ]     The case contains unique information regarding local history, public figures (including
        victims, complainants, or witnesses), local events, or there are aspects of the case which are
        particularly notorious;

[ ]     The records, in the opinion of the clerk or other person designated by the Court, contain
        highly concentrated, unique, and valuable information unlikely to be found in any other
        source available to researchers;

[ ]     The records have been determined to be archival state records;

[ ]     The records are indexes, original opinions, minutes, and general court dockets which have
        not been microfilmed.


SIGNED: _/s/ Molly Francis_________________________

DATE:     1/21/15                               SERIES NO.: _______________________